Multi Parameter Swimming
Pool Fluid Analysis and
Regulating Method and Device

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 (5 different statements) and 10/26/2020 have been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the limitation “of the said sample fluid” should read “of the swimming-pool fluid”.
Claim 2 is objected to because of the limitations “wherein sensing detector package is having an optic sensing detector” and “said fluid” should read “wherein the sensing detector package is 
Claim 3 is objected to because of the limitations “wherein sensing detector package is having a spectroscopic sensing detector” and “said fluid” should read “wherein the sensing detector package is 
Claim 4 is objected to because of the limitation “configured to analyze the signals generated by said spectroscopic sensing detector” should read “configured to analyze the signals generated by 
Claim 5 is objected to because of the limitation “adjacent to said package and dimensionally designed to match an active area of the spectroscopic sensing detector, enabling the spectroscopic detector to perform spectroscopic measurements on a sample of the said fluid” should read “adjacent to said integrated sensing package and dimensionally designed to match an active area of a spectroscopic sensing detector, enabling the spectroscopic detector to perform spectroscopic measurements on a sample of the said swimming-pool fluid”.
Claim 8 is objected to because of the limitations “parameters in a swimming-pool fluid”, “to the sample of fluid” and “sample of fluid” should read “parameters in [[a]] the swimming-pool fluid”, “to the swimming-pool fluid” and “said sample
Claim 9 is objected to because of the limitation “within the said sample of pool water” should read “within a sample of the swimming-pool water”.
Claim 10 is objected to because of the limitation “said processor” should read “
Claim 18 is objected to because of the limitation “wherein sensing detector package comprise” should read “wherein the sensing detector package comprises at ”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 7, the limitation “said spectrometric device may be configured to apply at least two spectroscopic techniques” is unclear what device the claim refers and if two spectroscopic techniques are required by the claim. For the purpose of examination, the examiner interprets the limitation as “said optic sensing detector is a spectrometric device and is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durand (FR 2966859; “Durand”), in view of Judd (US 5013417; “Judd”), and further in view of Forstmeier (US 20130134104; “Forstmeier”).
Regarding claim 1, Durand teaches a system (not enumerated, see figure 1) for determining the values of a multiplicity of kinetic parameters in a swimming-pool fluid (see Durand’s translation, p. 1, ¶ 2, continuously information on the water of a pool”), said parameters including at least: the pH level, the concentration of Hypochlorite ions (OCl—), and the concentration of Cyanuric acid (see Durand’s translation, p. 2, ¶ 1, Durand enumerates probes that measure pH and oxidation-reduction, examiner notes Durand’s list is not exhaustive), said system comprising the following components: an integrated energy source (14); an integrated sensing detector package ((1, 4-8, 11) see figure 1, examiner notes Durand’s sensors are integrated with an analysis card) attached to the inside area of the swimming pool (15); integrated electronics (12) coupled to said package (1, 4-8, 11) for receiving a signal generated by the sensing detector (4-8), and providing output of the sensor measurement properties (see Durand’s translation, p. 2 ¶ 2, “an analysis card (11) collecting the electrical signals of the
various sensors, this electronic card converts the analog voltages into digital data, then sends them to the radio transmitter (12) via the aerial antenna”) of the swimming-pool fluid (see previous comment); wherein said integrated electronics (12) incorporate on-board data communications components (see Durand’s translation, p. 2, ¶ 2, examiner notes Durand’s electronics includes a radio transmitter integrated with the analysis card), configured to output results to monitoring computer (2) using wireless communications (see Durand’s translation, p. 2, ¶ 2, Durand sends sensor data to the remote display via aerial antenna).
Durand does not explicitly disclose the device located inside the swimming pool skimmer.
Judd teaches a powered, immersed, pool water purity device placed in a skimmer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Judd’s device positioning scheme to instruct Durand to deploy the powered, immersed, pool water information device in the pool skimmer. Doing so would hide the device from view.
Durand and Judd fail to explicitly disclose determining the concentration of Hypochlorite ions (OCl—), and the concentration of Cyanuric acid.
Forstmeier teaches determining the concentration of Hypochlorite ions (OCl—), and the concentration of Cyanuric acid (¶ 0030-0031, examiner notes Forstmeier automatically measures concentration of hypo chlorite and the concentration of cyanuric acid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Forstmeier scheme of measuring chlorite and CYA into Durand and Judd’s continuous pool water information device to provide information needed proper dosing of pool water. Doing so would provide for stable, disinfected pool water.

Regarding claim 18, Durand, Judd and Forstmeier disclose, in Durand’s figure 1, wherein sensing detector package (see Durand’s figure 1) comprise a least one sensor selected from a group consisting of (a) a pH sensor (Durand (4)), (b) a ORP sensor (Durand (5)), (c) a temperature sensor (Durand (7)), (d) an electrical conductivity sensor (Durand (6)), (h) a free Chlorine sensor (¶ 0030-0031, Forstmeier automatically measures concentration of hypo chlorite and the concentration of cyanuric acid, the examiner construes Forstmeier’s measurement as evidence of a free Chlorine sensor), (i) a combined Chlorine sensor, (j) a turbidity sensor, (k) a Cyanuric sensor (¶ 0030-0031, Forstmeier automatically measures concentration of hypo chlorite and the concentration of cyanuric acid, the examiner construes Forstmeier’s measurement as evidence of a CYA sensor).

Allowable Subject Matter
Claims 2 - 6 and 8 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the system of Durand, Judd and Forstmeier to include the sensing detector package is an optic sensing detector, configured to perform spectroscopic measurements of the said swimming-pool fluid. Examiner concludes prior existence of the combination is improbable. Claim 7 would be allowable for the same reasons as above if the 112(b) rejection is overcome.
Regarding claim 3, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the system of Durand, Judd and Forstmeier to include the sensing detector package is a spectroscopic sensing detector, configured to perform spectroscopic measurements of the said swimming-pool fluid. Examiner concludes prior existence of the combination is improbable. The dependent claims would be allowable for at least the same reasons as above.
Regarding claim 4, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the system of Durand, Judd and Forstmeier to include said integrated electronics incorporate a processor, configured to analyze the signals generated by a spectroscopic sensing detector and obtain the values of the said multiplicity of kinetic parameters. Examiner concludes prior existence of the combination is improbable.
Regarding claim 5, prior art teaching or suggestion has not been found that would motivate one of ordinary skill in the art to modify the system of Durand, Judd and Forstmeier to include a sample window or cell, adjacent to said integrated sensing package and dimensionally designed to match an active area of a spectroscopic sensing detector, enabling the spectroscopic detector to perform spectroscopic measurements on a sample of the said swimming-pool fluid. Examiner concludes prior existence of the combination is improbable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856